Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the groups X and Y in formula (3) can be an “imino group (-NH-)”. An “imino group” is not an –NH- group, but rather nitrogen atom double bonded to a carbon atom (=NR), such as a primary ketimine group C=NH. It appears from the context of the claims with the structure –NH- and the monomers in the specification such as diaminobiphenyl [0018, p9 line 24] that Applicant intended to either say “amino group”. For purposes of examination, the Office takes the position that the term intended was “amino group”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka et al (JP 2013185044 A).
Saka discloses a foam prepared from a liquid crystal polyester and a foaming agent composed of a supercritical fluid [claim 1] as well as more than 0 and less than 40 parts by weight of foamed core material [claim 8] which may be a plate-like filler such as talc (i.e. a scale like inorganic filler) [p5 ¶6]. Saka discloses the polyester with the recurring units (1), (2) and (3):

    PNG
    media_image1.png
    296
    337
    media_image1.png
    Greyscale

Wherein A1 includes 2,6-naphthalene, 1,4-phenylene, or 4,4’ biphenylene groups, Ar2 and Ar3 includes 2,6-naphthalene, 1,4-phenylene, 1,3-phenylene or 4,4’ biphenylene groups [claim 1]. 
Saka discloses the polyester may be prepared from p-hydroxybenzoic acid, terephthalic acid, isophthalic acid and 4,4’-dihydroxybiphenyl [Production Example 3, p7] and also indicates that 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the plate-like filler in the prior art in the claimed 1 to 20 parts prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6-9 of copending Application No. 16461052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims discloses a combination of liquid crystal polymer that is a liquid crystalline aromatic polyester resin [clm 1] and 1 to 20 parts by mass of scale like inorganic filler w.r.t. 100 parts by mass of the liquid crystal polymer [clm 2]. The copending claims disclose the same monomers as instant claim 2 [clm 7] and the same amount and type of inorganic filler [clms 8-9]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed 02/16/2021, with respect to Suguwara et al (JP 2003170432 A) have been fully considered and are persuasive.  The rejection of 11/18/2020 has been withdrawn. 
Suguwara does not disclose the repeating units 1 through 3 of the amended claims.



Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Saka exemplifies 1) glass fibers rather than the presently claimed plate like filler for the foam core material and 2) 30 parts by weight of the glass fibers, which is outside the claimed range of 1 to 20 parts of scale like filler. This argument is not convincing.  Examiner has cited the presently claimed elements including the scale like filler talc in the general disclosure of Saka. Examiner has also cited the encompassing range of that filler in the general disclosure. Applicants’ arguments amount to a contention that the claimed element is a nonpreferred embodiment of the prior art.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, see Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Just because the non-claimed embodiments may be more obvious than the claimed embodiments, does not make the claimed embodiment unobvious. 
Applicant argues that the examples Saka show that the specific gravity of Saka does not read on the claimed apparent and true densities, nor does Saka disclose the claimed weight reduction rate nor the excellent vibration damping properties. This argument is not convincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766